€QQ`|G)U'|->O)N-\

NNNNNNNNN_\_\_\_‘.A_\_\_\_\_\
m`lG)U'l-PO»)N-\O(D@NO)U\-§(A)N-\O

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* * *
ANTHONY PERRY OLIVER, Case No. 3:19-cv-00051-LRH-WGC
Petitioner, ORDER
v.
STATE OF NEVADA,
Respondent.

 

 

 

 

 

On February 4, 2019, the Court denied petitioner’s in forma pauperis application and
directed petitioner to either pay the $5.00 filing fee or file a complete pauper application within
thirty days or the action would be dismissed without prejudice. Petitioner has filed a pauper
application, but it lacks the required financial certificate and inmate account statements LSR l-l
& 1-2. The application for leave to proceed in forma pauperis (ECF No. l l) is therefore DENIED
WITHOUT PREJUDICE. The Court will grant petitioner one more opportunity to file a complete
pauper application, including a financial certificate and inmate account statements for the prior six
months, or pay the $5.00 filing fee. Petitioner must either file a complete pauper application or
pay the filing fee within thirty days of the date of this order. Failure to do so will result in the
dismissal of this action without prejudice and without further advance notice.

IT IS SO ORDERED.

4~_\ _ ` _?
DATED THIs/§ day of,_/?@_.L(zow. ,_ ~ g _.
"’._ 4 '
~/ J<L»¢é~c@/

LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

 

 

